Citation Nr: 0426501	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  99-21 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for defective hearing 
in the left ear.  

2.  Entitlement to service connection for a skin disorder, to 
include a claim based on exposure to Agent Orange.  

3.  Entitlement to an earlier effective date for the grant of 
a total rating for compensation purposes based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active duty from November 1968 to October 
1969, to include service in the Republic of Vietnam from May 
10 to June 21, 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 1998 rating decision by 
the RO in New York, New York, that, among other things denied 
service connection for defective hearing in the left ear and 
also denied service connection for a skin disability 
including a claim based on Agent Orange exposure.  The 
veteran subsequently moved to Virginia and the claims folder 
was then transferred to the RO in Roanoke, Virginia.  In 
February 2001 the veteran appeared and gave testimony before 
the Board in Washington, D.C.  A transcript of this hearing 
is in the claims folder.  In October 2001 the Board allowed 
service connection for right ear hearing loss remanded the 
issues currently on appeal to the RO for further development.  
(The Board also remanded the issues of service connection for 
tinnitus, post-traumatic stress disorder, and Tourette's 
syndrome, all of which were subsequently allowed by the RO.  


Since the Veterans Law Judge who conducted the February 2001 
hearing thereafter left the Board the veteran was informed in 
an August 2004 letter that he would be afforded a further 
Board hearing if he so desired.  That same month the veteran 
responded and indicated that he did not wish another Board 
hearing.  

In August 2003, the RO granted a total rating for 
compensation purposes based on individual unemployability 
(TDIU).  In a statement received by the RO in July 2004 the 
veteran's representative indicated that he wished to appeal 
the effective date of the TDIU.  The Board construes this to 
be a notice of disagreement as to the effective date assigned 
for the veteran's TDIU.  No statement of the case has been 
issued in regard to this claim.  The filing of a notice of 
disagreement puts a claim in appellate status and a statement 
of the case in regard to the issue of entitlement to an 
earlier effective date for a grant of must be issued to the 
veteran.  Since that is the case the remand action set forth 
below is necessary.  See Manlicon v. West 12 Vet. App. 238 
(1999). 

Accordingly the issues of entitlement to an earlier effective 
date for a TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have current left ear hearing loss 
as defined by VA.  

2.  The veteran's current skin disorder, diagnosed as 
lipomas, is not a residual of his exposure to Agent Orange, 
or any other disease or injury during service.  


CONCLUSIONS OF LAW

1.  Defective hearing in the left ear was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.385 (2003).  

2.  A chronic skin disorder was not incurred in or aggravated 
by service, nor may its incurrence during service be 
presumed. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.303(c), 3.307(a)(6), 3.309(e) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, there has been a significant change in the law 
during the pendency of this appeal. On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 became law. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2004).

The VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A. It also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant. 38 U.S.C.A. § 5103(a).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) (2003) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

The record indicates that the RO provided the required notice 
in a letter dated in March 2002.  This letter, in conjunction 
with the statement of the case and subsequent statements of 
the case informed the appellant of the evidence needed to 
substantiate his claims.  The letter also informed the 
veteran of who was responsible for obtaining what evidence.  
The VCAA notice letter told the appellant of his 
responsibility for submitting evidence, and thereby put him 
on notice to submit all such evidence in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  Id. 
119-120.  However, the Court's remedy was a remand so that 
the notice could be provided.  Id., 122-124.  The appellant 
essentially received that remedy when the RO provided notice 
in March 2004.  VA has thereby met its obligation to notify 
the appellant of the evidence needed to substantiate his 
claims and of what evidence he was responsible for obtaining. 
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

It does not appear from a review of the record that there is 
any clinical evidence relevant to the issues currently on 
appeal but not yet associated with the claims folder.  It is 
noted in this regard that the appellant has been afforded 
recent VA examinations to evaluate his complaints regarding 
his hearing in the left ear and his skin.  In addition the 
veteran has been afforded a VA hearing in which he provided 
testimony relevant to his current appeal.  It is also noted 
that n an informal hearing presentation of July 2004 the 
veteran's representative indicated that there was no relevant 
evidence that had not been associated with the claims folder.  

I.  Defective Hearing in Left Ear

On the veteran's October 1968 examination prior to service 
entrance the veteran's ears were evaluated as normal on 
clinical evaluation.  Audiometric testing revealed pure tone 
thresholds in the left ear of 10, 5, 5, and 5 decibels in the 
left ear at 500, 1000, 2000, and 4000 Hertz.  The veteran's 
service medical records reveal no complaints, findings or 
diagnosis indicative of defective hearing in the left ear.  
On his September 1969 examination prior to service discharge 
the veteran's ears were evaluated as normal on clinical 
evaluation.  Audiometric testing revealed pure tone 
thresholds in the left ear of 10, 10, 10, and 10 decibels at 
500, 1000, 2000, and 4000 Hertz.  

On VA ear examination conducted in August 1998 audiometric 
testing revealed pure tone thresholds of 15, 10, 10, 5, and 
10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination in the left ear was 96 percent.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  

Service connection will be presumed if sensorineural hearing 
loss, as a disease of the central nervous system is 
demonstrated to a compensable degree within one year of 
service.  38 U.S.C.A. § 1112l 1113; 38 C.F.R. § 3.307, 3.309.

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385 
(2003).

Review of the service and post-service medical records 
reveals no findings of hearing loss as defined in 38 C.F.R. § 
3.385(2003).  On the most recent examination in 1998, the 
examiner found the veteran's left ear hearing to be within 
normal limits.  Since the above evidence does not show that 
the veteran has ever had recognized defective hearing in the 
left ear, service connection for left ear defective hearing 
must be denied.  

                             II.  Service Connection For a 
Skin Disorder.  

The service medical records contain a report that the veteran 
was found to have facial acne during private treatment in 
June 1968.  

On the veteran's examination prior to service entrance in 
October 1968 the veteran's skin was evaluated as normal on 
clinical evaluation. Review of the service medical records 
indicate that the veteran was seen in September 1969 for the 
treatment of acne.  On the veteran's examination prior to 
service discharge the veteran's skin was evaluated as normal.  

VA outpatient treatment records dated from 1969 to 1977 
contain no reports of skin disease.

In a September 1989 statement a private physician reported 
that the veteran gave a history of Agent Orange exposure 
during Vietnam service in 1969.  He reported having ailments 
that included a left ankle rash and multiple subcutaneous 
nodules.  On evaluation there were multiple, soft, pliable, 
non-fixed and non-tender subcutaneous nodules on the right 
wrist, left arm, right forearm, the thighs, and the back.  
There was also an erythematous, pruritic rash on the antero-
medial aspect of the left ankle.  The diagnosis included 
multiple subcutaneous nodules and dermatologic condition.  It 
was the doctor's opinion that the subcutaneous nodules were 
definitely secondary to Agent Orange with the rash probably 
secondary to Agent Orange exposure.  

On a VA Agent Orange examination conducted in September 1996 
the evaluation of the skin was negative except for multiple 
lipomas.  On a January 1997 VA dermatological examination 
multiple subcutaneous masses were noted, as was an 
interscrotal mass that was probably epididymitis.  These 
masses were non-tender, freely mobile and ill defined.  The 
diagnoses were no skin lesions seen and subcutaneous fibromas 
or lipomas with chronic epididymitis.  After a genitourinary 
evaluation a diagnosis of left epididymal cyst/spermatocele 
was rendered.  


VA and private clinical records reflect treatment during the 
period from 1996 to 2001 for disorders that included 
subcutaneous nodules that were probable lipomas, a scrotal 
mass, a skin tag on the right chest, a right retroauricular 
cyst, and a cyst on the right ear.  During private treatment 
in August 1997, the veteran reported that he began getting 
subcutaneous nodules in the left arm after returning from 
Vietnam in 1970.  He added that these had been steadily 
increasing.  The assessment included multiple subcutaneous 
nodules of questionable etiology.

In May 2001 the veteran underwent surgical excision of the 
auricular cyst and also underwent the surgical excision of a 
squamous papiloma with sebaceous keratosis from the right 
chest.  

During a February 2001 VA hearing the veteran said that he 
developed "lumps" a couple of years after his Vietnam 
service, and he said that his private physician believed that 
they were related to his exposure to Agent Orange.  

On VA dermatology examination in September 2002 the diagnosis 
was multiple subcutaneous lipomas.  The examiner opined that 
it did not appear that the veteran's subcutaneous lipomas 
were related to his brief exposure to dioxin.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110. Service connection may be granted for 
disease diagnosed after service providing the evidence 
establishes that it was incurred during service. 38 C.F.R. § 
3.303(d) (2003).  

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to a herbicide agent unless affirmative evidence 
establishes that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f) (West 2002).

Service connection may be presumed for residuals of exposure 
to Agent Orange by showing two elements. First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6) (2003). Secondly, the veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e) (2003).  Service connection for residuals of Agent 
Orange exposure also may be established by showing that a 
disorder resulting in disability is, in fact, causally linked 
to such exposure. See Combee v. Brown, 34 F. 3d 1039, 1044 
(Fed. Cir. 1994).  

The veteran's service medical records reveal no findings 
indicative of any skin disability, except for a single 
treatment for acne.  It is noted that the clinical record 
refers to a private clinical finding of facial acne in June 
1968, which was several months prior to the veteran's 
entrance into service.  The actual clinical record of this 
June 1968 finding of acne is not in the claims folder, but 
this is of no consequence since the post service clinical 
record including private and VA clinical records and VA 
examinations in 1996 and 2002 make no reference to any 
findings of acne.  It is therefore concluded that the 
veteran's in-service acne was acute and transitory and 
resolved without residuals.  

The post service clinical records do indicate treatment 
beginning in the late 1980s for various skin disorders 
including subcutaneous nodules diagnosed as lipomas, a cyst 
on the right ear, an auricular cyst, and a squamous papiloma 
with sebaceous keratosis on the chest.  In addition the 
veteran was noted to have an unidentified dermatitis on an 
ankle and a scrotal mass identified as epididymitis.  

Despite the fact that the veteran was seen for other 
conditions beginning shortly after service, none of the 
current skin disorders were reported during service or for 
approximately 20 years thereafter and have not been shown by 
competent evidence to be related to service in any way.  

The veteran has reported no skin disorder until sometime 
after service-either in 1970 or approximately two years 
after service.

The veteran has contended, however, that his post service 
skin disabilities were related to his exposure to the 
herbicide Agent Orange during his military service in the 
Vietnam. The veteran is presumed to have been exposed to 
herbicides while in Vietnam. 38 U.S.C.A. § 1116.  However, 
none of his skin disabilities shown by the record are among 
the diseases listed in 38 C.F.R. § 3.309(e) as presumptively 
attributable to herbicide exposure.  

Service connection could, nonetheless, be established by 
competent evidence linking the bladder cancer to such 
exposure, or to another disease or injury in service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994).  In this 
regard, the regard does contain a 1989 statement from a 
private physician to the effect that the veteran had, at that 
time, a left ankle rash and multiple subcutaneous nodules 
that were likely or definitely related to Agent Orange 
exposure.  It is noted however that the doctor who treated 
the veteran in 1989 did not render a specific clinical 
diagnosis of either the veteran's ankle rash or his 
subcutaneous nodules.  There is also no indication that the 
private physician reviewed the record.  He reported only the 
history related by the veteran.  Further, the examiner 
provided no rationale for the opinion.  These facts weaken 
the probative value of the doctor's opinion regarding the 
etiology of these skin disorders.  Moreover, the Board notes 
that no ankle rash of the type noted in 1989 had been 
clinically shown to be present on either the 1996 or 2002 VA 
examinations and such a disorder is not shown currently.  

While multiple subcutaneous nodules diagnosed as lipomas were 
noted on a 2002 VA dermatology examination, the examiner 
concluded at that time that it was unlikely that this skin 
problem was related to Agent Orange exposure during the 
veteran's Vietnam service.  That examiner reviewed the 
record, as is reflected by his detailed report of the 
veteran's treatment history.  The examiner also provided a 
rationale for the opinion, namely that a relationship between 
Agent Orange and a current skin disorder was unlikely because 
of the brief period of exposure.  This conclusion is 
buttressed by the report of the service department and the 
veteran that he was in Vietnam for a little over one month.

There is no competent evidence otherwise linking any current 
skin disorder to a disease or injury in service.

In view of the above, the Board concludes that the evidence 
is against a link between a current skin disorder and 
service.  Since that is the case, service connection for a 
skin disorder, including a claim based on exposure to Agent 
Orange, must be denied.  


ORDER

Service connection for defective hearing in the left ear is 
denied.  

Service connection for a skin disorder, to include a claim 
based on exposure to Agent Orange, is denied.  



REMAND

As indicated above, a timely notice of disagreement was filed 
recently in regard to an earlier effective date for a grant 
of TDIU.  Since the RO has not provided the veteran with a 
statement of the case in regard to this issue it must be 
referred back to the RO for preparation of a statement of the 
case.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  

The RO should issue to the veteran a 
statement of the case in regard to the 
issue of entitlement to an earlier 
effective date for a grant of TDIU.  

Then, only if an appeal is perfected should the case be 
returned to the Board for further appellate consideration.  

The veteran has the right to submit argument and evidence as 
to issues remanded by the Board.  Kutscherousky, v. West, 12 
Vet App 369 (1999).




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



